Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 1 of 25

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
similarly situated,

Plaintiff,

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
situated,

Plaintiffs,

Vv.

STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and
DOES 1-20,

Defendants.

THE ANDOVER COMPANIES EMPLOYEB
SAVINGS AND PROFIT SHARING PLAN, on
behalf of itself and all others
similarly situated, and JAMES
PEHOUSHEK-STANGELAND, on behalf of
himself and all others similarly
situated,

Plaintiffs,

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendant.

meer ee eee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee ee ee ee ee

C.A. No.

C.A. No.

C.A. No.

MEMORANDUM AND ORDER

WOLF, D.J.

11-10230-MLW

11-12049-MLW

12-11698-MLW

January 19,

2021
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 2 of 25

I. SUMMARY

As stated in the February 27, 2020 Memorandum and Order
awarding and allocating attorneys' fees in this class action:

The Court did not appoint [the Competitive Enterprise

Institute's Center for Class Action Fairness ("CCAF")]

as guardian ad litem for the class or authorize it to

participate in proceedings before the Master [that the

court appointed to investigate the reliability of
representations made to the court in the original
request for attorneys' fees]. The court did, however,
allow CCAF to make submissions to the court and
participate in hearings it conducted. CCAF brought
expertise to the proceedings, which was often very
helpful to the court.
Dkt. No. 590 at 12; Arkansas Teachers Retirement System v. State
Street Bank and Trust Company, 2020 WL 949885, at *4 (D. Mass.
Feb. 27, 2020). The court noted that it "would consider ordering
that CCAF be compensated for its work if it had the authority to
do so." Id., n.3.

CCAF, which is now part of the Hamilton-Lincoln Law Institute
("HLLI"), has moved, under Federal Rule of Civil Procedure 54(d),
for an award of attorneys' fees in the amount of $60,690 as
compensation for work that it performed as amicus at the invitation

of the court. See Dkt. No. 647. CCAF does not seek compensation

for the additional work it did as amicus at its own initiative.!

 

1 For consistency with the February 27, 2020 Memorandum and Order,
among other things, the court refers to HLLI as CCAF in this
Memorandum.
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 3 of 25

CCAF requests that its fee be paid from the fees awarded to

Labaton Sucharow LLP ("Labaton"), The Thornton Law Firm
("Thornton"), and Lieff Cabraser Heiman & Bernstein ("“Lieff")
(collectively "Class Counsel"). Id. at 19. However, CCAF asks

that, if necessary, its fee be paid from the common fund. Id.

Class Counsel argue that the court did not appoint CCAF to
serve as amicus and CCAF is not entitled to compensation for the
work that it did on a voluntary basis. See Dkt. No. 650. However,
Class Counsel state that if the court awards CCAF attorneys' fees,
they should be paid from the common fund.

The Master takes no position on whether CCAF should be awarded
attorneys' fees. See Dkt. No. 652 at 3. The Master argues,
however, that if an award to CCAF is made, it should be paid by
Class Counsel. Id. at 3-6.

As explained below, the court concludes that it has the
equitable authority to award attorneys' fees to CCAF and that it
is appropriate to award $60,690 as compensation solely for work
performed in response to court orders inviting CCAF's advice. As
“the court did not appoint CCAF as amicus, there is a question
whether the court has the authority to reduce the award made to
Class Counsel to compensate CCAF even though their conduct prompted
the court to seek CCAF's assistance. It is, however, permissible

and appropriate to make the award from the common fund because
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 4 of 25

CCAF's work contributed to increasing it. Therefore, the court is
doing so.

In the February 27, 2020 Memorandum and Order, the court
awarded a total of $60,000,000 in attorneys' fees, $15,000,000
less than the original, vacated $75,000,000 award. It allocated
$15,399,163 to Lieff, which is $1,139,457 less than Lieff initially
received pursuant to an agreement between Class Counsel. Lieff
appealed the reduction of its fee. On September 3, 2020, the First
Circuit dismissed the appeal without prejudice because it found
that there was not yet a definitive, appealable final judgment
concerning attorneys' fees. See Case No. 20-1365, Judgment (Dkt.
No. 8).

Following argument at a September 22, 2020 hearing, on
September 29, 2020, the court ordered Class Counsel to make
payments into escrow on January 4 and March 30, 2021, and ordered
those funds be distributed on January 15 and April 30, 2021. See
Dkt. Nos. 646, 646-1. On January 4, 2021, the court decided that
the first payment into escrow did not have to be made until a final
judgment concerning attorneys' fees is entered. See Dkt. No. 657.

Lieff then reiterated its intent to renew its appeal and
objected to its escrowed funds being distributed until the appeal
is decided. See Dkt. No. 658. The Master argues that those funds

should be distributed as previously ordered. See Dkt. No. 661.
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 5 of 25

The court finds that it is most appropriate to order that the
funds escrowed by Lieff be distributed with the escrowed funds of
other Class Counsel unless Lieff obtains a stay pending appeal.
Lieff is being ordered to file its appeal and motion to stay in
this court by January 27, 2021.

In addition, CCAF has moved to be appointed guardian ad litem
to represent the interests of the class in Lieff's appeal. The
issues addressed in the February 27, 2020 Memorandum and Order
arose in meaningful measure because the usual adversary process
did not operate to test representations made by Class Counsel in
their request for an award of $75,000,000 as attorneys' fees.
There is no party to represent the interests of the class in
responding to Lieff's appeal. The court will ask the First Circuit
to invite it, as fiduciary for the class, to retain counsel to
appear at public expense. Therefore, CCAF's motion to be appointed
guardian ad litem is being denied without prejudice to being
renewed if the First Circuit denies the court's request.

II. DISCUSSION

A. CCAF'S Request for Attorneys' Fees

As indicated earlier, CCAF requests an award of attorneys’
fees in the amount of $60,690 for work performed in 2018, at the
request of the court. It does not request compensation for work
performed previously or subsequently solely at its own initiative.

The court finds that, in the unique circumstances of this case, it

5
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 6 of 25

is permissible and appropriate to compensate CCAF reasonably for
the work it performed in response to the court's invitation; that
$60,690 will provide reasonable compensation for that work; and
that the payment should be made from the common fund, rather than
by Class Counsel.

CCAF is a non-profit organization that describes its mission
as representing the interests of shareholders in connection with
the settlement of class action lawsuits, often by challenging

requests for attorneys' fees. Center for Class Action Fairness,

 

HAMILTON LINCOLN LAW INSTITUTE, https://hlli.org/class-action-
fairness/. CCAF states on its website that "[w]hen CCAF prevails,
lawyers get less, class members get more, and the rule of law is
strengthened." Id.

On February 6, 2017, the court gave notice that it was
considering appointing a Master to investigate the accuracy and
reliability of information provided by Class Counsel in support of
their successful request for an award of attorneys’ fees in the
amount of $75,000,000. See Dkt. No. 117.

After the February 6, 2017 Order, CCAF filed a motion to be
appointed guardian ad litem for the class or to serve as amicus,
and a supporting memorandum. See Dkt. Nos. 126, 126-1. CCAF asked
the court to expand the scope of the Master's investigation to
include, among other things, whether Class Counsel had

misrepresented a study by Brian Fitzpatrick (the “Fitzpatrick

6
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 7 of 25

Study") in their request that the court award 25% of the
$300,000,000 common fund as attorneys' fees. See Dkt. No. 126-1
at 13. It also argued that the court should order that Class
Counsel pay the cost of the Master's work. The court did both.
See Dkt. No. 173.

In addition, CCAF noted that unless the original award of
attorneys' fees was vacated, Class Counsel might later argue that
the court lacked jurisdiction to reduce it. CCAF asked to be
appointed guardian ad litem for the class, to serve pro bono if
necessary, in part to permit it to move under Federal Rule of Civil
Procedure 60 to vacate the $75,000,000 award. Class counsel
opposed CCAF's request to be appointed guardian ad litem, but
agreed to move to vacate the original award itself. See Dkt. No.
178. The court granted the motion to vacate. See Dkt. No. 331.

On March 7, 2017, the court heard argument on CCAF's request
to be appointed guardian ad litem, or to serve as amicus before
the Master. See Dkt. No. 172. It took these requests under
advisement.

CCAF is not seeking attorneys' fees for any of the foregoing
work.

The Master conducted a thorough investigation, which became
protracted after he discovered that Labaton had paid $4,100,000 to
Damien Chargois, a lawyer who helped obtain the Arkansas Teacher

Retirement System ("ATRS") as a client for Labaton, but did not
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 8 of 25

work on this case. See Dkt. No. 590 at 62-68. In his voluminous
Report, the Master recommended, among other things, that the court
award about $6,200,000 less than the $75,000,000 initially
awarded, including disgorgement by Labaton of the $4,100,000 paid
to Chargois, and reallocate the attorneys' fees awarded. Id. at
67. Class Counsel then asked the court to rule that the Master
could not respond to the many objections to his Report. See Dkt.

No. 302, 310.

On July 31, 2018, the court issued an Order that stated, in
part:

The Report, with its Executive Summary, is more than 400
pages. The objections to it are comparably lengthy.
The record to date, which is not complete, includes
thousands of pages. Ordinarily in such matters the
operation of an adversary process promotes well-informed
decision-making.

When the Master was appointed the court took under
advisement the Motion of the Competitive Enterprise
Institute's Center for Class Action Fairness ("CCAF") to
participate as a guardian ad litem for the class or,
alternatively, an amicus to the court. See Mar. 8, 2017
Order (Docket No. 172), 91. That request is now relevant
to the Motion [for an Order that the Master could not
respond to objections to the Report].

Dkt. No. 410. The court, therefore, asked CCAF whether it remained
willing to serve as guardian ad litem or amicus, and, if so, the
financial and other terms on which it was willing to serve. Id.
The court also invited CCAF to address the court's authority to

permit the Master to respond to the objections to the Report and
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 9 of 25

related issues. Id. It is for work performed in response to this
Order and subsequent orders that CCAF requests attorneys' fees.

In a 28-page Memorandum, CCAF stated that it remained willing
to serve as guardian ad litem, but could not afford to do so pro
bono, in part because the complexity of the matter would require
the retention of co-counsel. See Dkt. No. 420. Nevertheless,
CCAF joined the Master in arguing that the court had the authority,
under Federal Rule of Civil Procedure 53(f)(1), to instruct the
Master to respond to objections to the Report, and provided caselaw
supporting that contention. See id. at 8-13. Its position proved
to be persuasive.

CCAF also argued that the court should award less in
attorneys' fees than the Master recommended. Id. The court
ultimately agreed. See Dkt. No. 590-1, Ex. A. The court did not,
however, decide CCAF's motion to be appointed guardian ad litem.

In an October 11, 2018 Order the court invited CCAF to
participate in an October 15, 2018 hearing to address whether the
court should approve a proposed settlement between the Master and
Labaton. See Dkt. No. 488. CCAF did participate and opposed
approving the settlement. It subsequently filed a 23-page
memorandum in opposition to the proposed settlement. See Dkt. No.
515. CCAF also argued that the fee award recommended by the Master
in the Report was excessive, and that a compensated guardian ad

litem should be appointed to advocate a lesser fee award, which

9
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 10 of 25

would result in more money for the class. Id. at 19. The court
did not accept the proposed partial settlement and ultimately
awarded about $6,200,000 less in attorneys’ fees than the Master
recommended. See Dkt. No. 590-1, Ex. A.

CCAF also participated in a November 7, 2018 hearing at which
the court asked CCAF to address the Fitzpatrick Study, which CCAF
referenced in February 2017, concerning awards in megafund cases.
See Nov. 7, 2018 Tr. (Dkt No. 519) at 103-08. On November 20,
2018, CCAF filed a 38-page memorandum discussing, among other
things, the Fitzpatrick Study that showed that for settlements
between $250,000,000 and $500,000,000 the mean fee awarded was
17.8%. See Dkt. No. 522 at 4-5. CCAF amplified its argument that
Class Counsel had mischaracterized the Fitzpatrick study as
supporting an award of 25% of the common fund, $75,000,000. Id.
at 7-8. CCAF also pointed out that, in a treatise, Class Counsel's
expert Professor William Rubinstein, wrote that for settlements
ever about $45,000,000 the average award was about 21%, rather
than 25%. See id. at 7.

The court found that CCAF properly characterized the
Fitzpatrick Study and Rubinstein's treatise. It relied, in part,
on them in finding that an award of 20% of the common fund --
$60,000,000 -- was reasonable and most appropriate in this case.

See Dkt. No. 590 at 129-30.

10
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 11 of 25

CCAF offered to participate as amicus in hearings on June 24,
25, and 26, 2019, to advocate for a lesser fee award than Class
Counsel requested and the Master recommended. See Dkt. No. 545.
Despite the objection of Class Counsel, the court permitted CCAF
to participate. CCAF also filed a Memorandum arguing that proposed
testimony by Fitzpatrick was irrelevant to whether his study had
been mischaracterized and should not be permitted. See Dkt. No.
553. The court agreed. See Dkt. No. 554. CCAF also made a post-
hearing submission analyzing voluminous time records for Class
Counsel's staff attorneys. See Dkt. No. 583.

In the February 27, 2020 Memorandum and Order, the court
ordered the Master to consult CCAF concerning notice to the class
of the new, $60,000,000 fee award. See Dkt. No. 590 at 158.

In essence, as the court wrote in the February 27, 2020
Memorandum and Order, "CCAF brought expertise to the proceedings,
which was often very helpful to the court." See Dkt. No. 590 at
12. Its contributions began in 2017 and continued into 2020. It
served as amicus without requesting compensation for its services.
The court introduced the possibility of compensating CCAF, stating
in the February 27, 2020 Memorandum and Order that it would
"consider ordering that CCAF be compensated for its work if it had
the authority to do so." Id. at 12, n.3. After discussion at the

September 22, 2020 hearing, the court ordered CCAF to file a motion

11

 
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 12 of 25

for attorneys' fees in order to permit the court to enter a
definitive, appealable order concerning fees. See Dkt. No. 646.

CCAF's work was not only helpful to the court, it also
contributed to a decision by the court that provided an additional
almost $15,000,000 for the benefit of the class. CCAF deserves to
be reasonably compensated.

As indicated earlier, CCAF requests compensation only for
work performed in 2018 in response to explicit invitations by the
court. See Dkt. No. 647-1 at 5. It does not seek attorneys’ fees
for any other work.

It is unclear whether the court has the authority to order
Class Counsel to, in effect, pay an award to CCAF. Under the
established "American Rule," "the prevailing litigant is
ordinarily not entitled to collect a reasonable attorneys’ fee
from the loser." Alyeska Pipeline Serv. Co. v. Wilderness Soc'y,
421 U.S. 240, 247 (1975). As a related rule, "fees of amici curiae
employed and paid by persons who are not parties to the action
ordinarily will not be allowed." Wright & Miller, Federal Practice
and Procedure, §2675 (4th ed. 2020). These general rules are
subject to certain statutory exceptions, none of which are
implicated here. See, e.g., Alyeska at 257-58. With regard to
its request that Class Counsel be ordered to pay any award to it,
CCAF relies on the common law Appointed Amicus Exception. See

Dkt. No. 647 at 10-12.

12
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 13 of 25

The Appointed Amicus Exception to the American Rule allows an
amicus to recover attorneys’ fees under certain conditions. As
one leading treatise has explained:

Ordinarily, an amicus curiae who participates in a

proceeding by leave of court or by court appointment is

not entitled to compensation when he or she serves the

interests of litigants, witnesses or any other private

party....However, where the court appoints an amicus

curiae who renders services which prove beneficial to a

resolution of the questions presented, the court may

properly award compensation and direct it to be paid by

the party responsible for the situation which prompted

the court to make the appointment.

4 Am. Jur. 2d Amicus Curiae § 12.

Neither the Supreme Court nor the First Circuit has yet
decided whether or when a court may award attorneys' fees to an
amicus for assistance it renders to the court under the Appointed
Amicus Exception. However, other Courts of Appeals have held that
"Cc]ommon law permits such an award if (1) a court-appointed amicus
rendered services that helped resolve the question presented, and
(2) the party taxed caused the situation prompting the
appointment." Miller-Wohl Co. v. Comm'r of Labor & Indus. State

of Mont., 694 F.2d 203, 205 (9th Cir. 1982) (citing Schneider v.

Lockheed Aircraft Corp., 658 F.2d 835, 853-54 (D.C. Cir. 1981),

 

cert. denied, 455 U.S. 994 (1982)); see also Morales v. Turman,
820 F.2d 728, 731 (5th Cir. 1987) (accord).
Courts have construed this exception narrowly and denied

attorneys' fees to amici who were not formally appointed. For

13
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 14 of 25

example, in Morales, the Fifth Circuit denied attorneys' fees to
volunteer amici despite the significant aid they rendered to the
district court. See Morales, 820 F.2d at 731. There, amici were
granted leave to participate "as fully and to the same extent as
though they were actual parties in interest." Id. at 730. They
interviewed expert witnesses, participated in depositions,
prepared pretrial memoranda, presented witnesses at trial, and
cross-examined parties' witnesses. See id. Nevertheless, the
Fifth Circuit concluded that the district court erred in granting
the amici attorneys' fees because "amici were volunteers .. . not
appointees," and "the district court did not seek the aid of amici,
but allowed them to participate at their request." See id. at 731
(emphasis added). Therefore, regardless of the benefits that amici
provided to the court, they did not satisfy the first condition of
the Appointed Amicus Exception. See id.; see also Miller-Wohl
Co., 694 F.2d at 205 (fees denied because “amici fail to satisfy
the underlying requirement: they were volunteers, not
appointees.")

In contrast, in the instant case the court did seek the aid
of CCAF with regard to the work for which it is seeking
compensation. Although the court did not state in 2018 that it
was “appointing” CCAF as amicus, arguably that is a formality that
should not preclude imposing the cost of CCAF's services on Class

Counsel who prompted the court's request for those services.

14
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 15 of 25

However, as it is uncertain whether the court has the
authority to do so, and there is an available, appropriate
alternative that will not inject another issue to be further
litigated in this contentious case, the court is making an award
to CCAF to be paid from the common fund instead.

The court's “authority to order reimbursement from a common
fund has its origins in equity..." In re Fidelity Micron, 167
F.3d 735, 737 (lst Cir. 1999); see also Dkt. No. 520 at 77-79.
Under the Common Fund doctrine, "[a]) litigant or a lawyer who
recovers a common fund for the benefit of persons other than
himself or his client is entitled to a reasonable attorney's fee
from the fund as a whole." Boeing Co. v. Van Gemert, 444 U.S.
472, 478 (1980). The Common Fund doctrine "is founded on the
equitable principle that those who have profited from litigation
should share its costs." In re Thirteen Appeals Arising Out of
San Juan Dupont Plaza Hotel Fire Litig., 56 F.3d 295, 305 (lst
Cir. 1995). This rule "reflect[s] the traditional practice in
courts of equity" and has been applied "in a wide range of
circumstances as part of [courts'] inherent authority." US

Airways, Inc. v. McCutchen, 569 U.S. 88, 104 (2013) (internal

 

citations and quotations omitted).
Amici who render services voluntarily to the court generally
"have been unsuccessful in collecting fees under the common

fund/unjust enrichment theory." See William Rubinstein, 5 Newberg

15
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 16 of 25

on Class Actions §15:35 (Sth ed. 2020); see also Miller-Wohl Co,

 

694 F.2d at 204 (accord). This is consistent with the Restatement
(Third) of Restitution and Unjust Enrichment, §29 Common Fund
(2011), which states that "a beneficiary is liable in restitution
only if . . . (c) the claimant has neither acted gratuitously nor
received full compensation from others."

Here, CCAF did not act gratuitously in rendering the services
for which it seeks compensation. Rather, it was responding to
court orders requesting its assistance. Its work complemented,
rather than duplicated, the work of the Master. CCAF's expertise
and efforts strengthened the adversary process. Its efforts
contributed to the court's conclusion that an award of attorneys’
fees in the amount of $60,000,000 was appropriate, providing the
class with almost $15,000,000 more than the original fee award,
and about $6,200,000 more than the Master recommended.

Objectors have been awarded attorneys' fees under the Common
Fund doctrine for their efforts that enhanced a common fund for a
class. See, e.g., In re Sw. Airlines Voucher Litig., 898 F.3d
740, 746 (7th Cir. 2018); Federal Judicial Center, Awarding
Attorneys' Fees and Managing Fee Litigation 72 (3d ed. 2015); Lobur
v. Parker, 378 F. App'x 63, 65 (2d Cir. 2010); Elliott v. Sperry
Rand Corp., 680 F.2d 1225, 1227 (8th Cir. 1982); Reynolds v.

Beneficial Nat'l Bank, 288 F.3d 277, 288 (7th Cir. 2002); Duhaime

 

v. John Hancock Mut. Life Ins. Co., 2 F. Supp. 2d 175, 176 (D.

16
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 17 of 25

Mass. 1998). See also McCoy v. UPS, 222 F. App'x 87 (2d Cir. 2007)
(denying fee award to objectors who "failed to show that the
settlement was improved as a result of their efforts") (internal
quotation marks omitted). It is similarly appropriate to make an
award to CCAF from the common fund in this case.

Even though the court did not state that it was exercising
its inherent equitable authority to appoint CCAF as amicus, the
court need not "exal{t] form over substance." Russell v. Bd. of
Plumbing Examiners of Cty. of Westchester, 74 F. Supp. 2d 349,
351, n.2 (S.D.N.Y. 1999), aff'd, 1 F. App'x 38 (2d Cir. 2001).
For example, in Russell, the court awarded attorneys’ fees to an
amicus as if it were an intervenor. See id. at 351. The court
noted that amicus's "counsel contributed to the Plaintiffs’
victory," which "justif[ied] reasonable compensation and blurr [ed]
any technical distinction between intervenors and amici." See id.
The court noted that in the particular circumstances of that case,
awarding fees to the amicus would not "open the flood-gates to
litigious meddlers as the Wilder court feared." See id.

In Wilder v. Bernstein, 965 F.2d 1196, 1203 (2d Cir. 1992),

 

the Second Circuit held that treating intervenors as prevailing
parties for the purpose of fee shifting in a civil rights case
would "not open the flood-gates to amicus curiae, good Samaritans,

or even litigious meddlers" seeking compensation. In the unique

17
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 18 of 25

circumstances of this case, nor will awarding attorneys' fees from
the common fund to CCAF.

It is reasonable and appropriate to award CCAF the $60,690
that it requests. In the July 20, 2020 Notice sent to the class,
the court stated that:

The Court has not yet decided whether an award will be

made to CCAF and, if so, whether it will be made from

funds that would otherwise be distributed to the class.

However, any award to CCAF will not materially reduce

the additional more than $14,000,000 the class will

receive as a result of the Court's February 27, 2020

decision.

Dkt. No. 623 at 5. No class member objected. Nor has Class
Counsel or anyone else involved in this case argued that a $60,690
fee award would be excessive.

The First Circuit has held that courts may award fees froma
common fund "either on a percentage of the funds basis or by
fashioning a lodestar." Thirteen Appeals, 56 F.3d at 307. CCAF
has based its fee request on its lodestar, which is most
appropriate. See Dkt. No. 647 at 17. The lodestar is the number
of hours productively spent on the case multiplied by reasonable

hourly rates. Id. at 305. CCAF seeks compensation for 218.4 hours

worked in response to court orders. CCAF worked efficiently and

it is reasonable to compensate it for working 218.4 hours. The
hourly rates used in calculating the lodestar -- $275 to $365 per
hour -- are less than have been approved for the same lawyers in

other cases. See Bednarz Decl. (Dkt. No. 647-1) 91916, 21-23. They

18
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 19 of 25

are far less than the court found to be reasonable for Class
Counsel. See, e.g., Dkt. No. 590 at 65, 134-35 (rates ranging
from $535 to $1000 per hour for partners was reasonable). In
contrast to Class Counsel, CCAF has not requested compensation for
a multiplier of its lodestar. Therefore, CCAF's lodestar is
reasonable.

Awarding CCAF attorneys' fees in the amount of $60,690 is
also reasonable in view of its contribution to the court's decision
to award $60,000,000 in attorneys' fees and to thus increase the
common fund by almost $15,000,000. The Master's work and the
court's independent analysis also contributed greatly to this
decision. However, "{c]Jourts have [{] awarded fees to objectors
for benefits that defy easy conversion into dollars. . ad
Federal Judicial Center, Awarding Attorneys' Fees and Managing Fee
Litigation 72 (3d ed. 2015) (citing Lobur, 378 F. Appx. at 65).
In the context of making an award to objectors, the Seventh Circuit
stated that "[t]he principles of restitution that authorize such
a result also require, however, that the objectors produce an
improvement in the settlement worth more than the fee they are
seeking; otherwise they have rendered no benefit to the class."
Reynolds, 288 F.3d at 288.

In this case, as advocated by CCAF, the court not only reduced
the original fee award, but awarded about $6,200,000 less than

recommended by the Master. Although CCAF was not solely

19
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 20 of 25

responsible for this decision, its work was worth to the class
many multiples of the $60,690 it is seeking.

Therefore, the court is ordering that CCAF be awarded $60,690
from the common fund.

B. The Distribution of Lieff's Escrowed Funds

As explained earlier, the court has previously ordered that
Class Counsel make two payments into escrow to reimburse the class
as a result of the court's decision to vacate the original
$75,000,000 fee award and to award $60,000,000 instead. Lieff is
being ordered to escrow about $1,139,457, one half on January 27,
2021, and the other half on March 30, 2021. The court has
previously ordered that the funds escrowed by Class Counsel,
including Lieff's, be distributed about two weeks after they are
received.

Lieff does not object to making the required payments into
escrow. As it intends to appeal the reduction of its fees,
however, Lieff objects to the distribution of its escrowed funds
before its appeal is decided.

At the September 22, 2020 hearing, CCAF argued without
contradiction that if Lieff's $1.14 million were not distributed
until after the February 27, 2020 decision is affirmed, "about
half the class would get checks under $10," and that it would not
be economically feasible to issue them. Sept. 22, 2020 Tr. (Dkt.

No. 642) at 22. In any event, as the court indicated at the

20
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 21 of 25

hearing, it is most appropriate that, after final judgment is
entered pursuant to this Order, Lieff file a motion for a stay
pending appeal.

Federal Rule of Appellate Procedure 8 requires in pertinent
part that in order to move for a stay in the Court of Appeals, the
movant must "show that moving first in the district court would be
impracticable" or "state that, a motion having been made, the
district court denied the motion or failed to afford the relief

requested." See also In re Montes, 677 F.2d 415, 416 (5th Cir.

 

1982) (dismissing application for failure to first apply to
district court); Whole Woman's Health v. Paxton, 972 F.3d 649,
653-54 (5th Cir. 2020) (same); Walker v. Lockhart, 678 F.2d 68, 70
(8th Cir. 1982) ("Rule 8 of the Federal Rules of Appellate
Procedure directs that [an application for an injunction pending
appeal] should ordinarily be made in the first instance in the
district court"); Hirschfeld v. Bd. of Elections in City of New
York, 984 F.2d 35, 38 (2d Cir. 1993) ("Rule 8(a) of the Federal
Rules of Appellate Procedure specifies that an application for a
stay of a judgment or order must generally be made first to the
district court").

At the September 22, 2020 hearing, Lieff stated that after a
final judgment entered, it would promptly file its notice of appeal
and raise the same issues on appeal that it raised in its original

appellate brief. See Sept. 22, 2020 Tr. (Dkt. No. 642) at 15.

21
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 22 of 25

Therefore, in a September 22, 2020 Order, the court stated that
"Lieff should be prepared to appeal and move for a stay pending
appeal as soon as [CCAF]'s request for attorneys' fees is decided."
Dkt. No. 646 at 4. Lieff is now being ordered to appeal and file
in this court, by January 27, 2021, its motion for a stay pending
appeal and a memorandum addressing the applicable standard. See

Hilton v. Braunskill, 481 U.S. 770, 776 (1987); Common Cause Rhode

 

Island v. Gorbea, 970 F.3d 11, 14 (1st Cir. 2020); Canterbury

 

Liquors & Pantry v. Sullivan, 999 F. Supp. 144, 149 (D. Mass.
1998).

The court will decide Lieff's motion to stay and, if it denies
it, provide a reasonable period of time for Lieff to attempt to
obtain a stay from the First Circuit. The court is ordering that
Class Counsel make their first payments into escrow by January 27,
2021. It intends to order that the first distribution from escrow
be made 14-days after it is determined whether Lieff's payment
into escrow will be included in that distribution.

C. CCAF's Motion for Appointment as Guardian Ad Litem to
Represent the Class in Lieff's Appeal

As indicated earlier, CCAF has moved to be appointed guardian
ad litem to represent the interests of the class in Lieff's appeal.
The issues addressed in the February 27, 2020 Memorandum and Order
arose in meaningful measure because the usual adversary process

did not operate to test the representations made by Class Counsel

22
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 23 of 25

in their request for an award of $75,000,000 as attorneys' fees.
There is no party to represent the interests of the class in
responding to Lieff's appeal.

However, as the court stated in a June 18, 2020 Order:

As described in detail in the February 27, 2020 Order,

the issues it addresses arose in meaningful measure

because a petition for attorneys’ fees in a class action

is essentially an ex parte matter and the usual adversary

advocacy does not operate to educate the court. Having

read Lieff's June 9, 2020 appellate brief, the court

believes that the First Circuit would benefit from an

adversarial presentation by counsel to be retained by

this court to represent the court and the February 27,

2020 Order.
Dkt. No. 611 at 2-3. On June 28, 2020, the court asked the First
Circuit to invite it, as fiduciary for the class, to retain counsel
at government expense "to address issues of fact and law that will
be important to the First Circuit's ability to make a properly
informed decision concerning Lieff's appeal." Dkt. No. 615 at 6.

The court intends to renew this request after Lieff appeals
the final judgment now being entered. Lieff has stated that it
would be a "good idea" for this court to retain counsel concerning
Lieff's appeal and that it would not oppose the request to do so.
Sept. 22, 2020 Tr. (Dkt. No. 642) at 271. Lieff reiterated this
in opposing CCAF's request to be appointed guardian ad litem,
writing that "Lieff Cabraser has already stated that it does not

oppose the Court's request to hire new counsel to defend the

February 27 Order." Dkt. No. 651 at 2.

23
Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 24 of 25

The court continues to find that the First Circuit would
benefit from the operation of the adversary process in deciding
Lieff's appeal and that it is preferable that the court, as
fiduciary for the class, be authorized to retain counsel, at
government expense, who "hasn't been part of this battle for
years."

Accordingly, CCAF's motion to be appointed guardian ad litem
is being denied without prejudice. It may be renewed if the First
Circuit does not invite the court to retain counsel.

III. ORDER

In view of the foregoing, it is hereby ORDERED that:

1. CCAF's Motion for Attorneys’ Fee Award (Dkt. No. 647) is
ALLOWED. CCAF is awarded $60,690, to be paid from the common fund
in two installments, on the dates stated in Exhibit 1 hereto.

2. Class Counsel shall make payments into escrow on the
dates, and in the amounts, stated in Exhibit 1.

3. Distributions from the funds escrowed by Class Counsel
shall be made on the dates, and in the amounts, stated in Exhibit
1.

4. Lieff shall file its appeal and motion to stay in this
court by January 27, 2021.

5. Final Judgment concerning the award of attorneys' fees
shall enter in accordance with the February 27, 2020 Memorandum

and Order (Dkt. No. 590) and, with regard to CCAF, this Order.

24
>

Case 1:11-cv-10230-MLW Document 662 Filed 01/19/21 Page 25 of 25

6. CCAF's Renewed Motion to be Appointed Guardian Ad Litem

for the Class (Dkt. No. 649) is DENIED without prejudice.

 

UNITED QTATES DISTRICT JUDGE

25
